DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 6, 9-10, and 12-14 are objected to because of the following informalities:
In claim 1, “the outside” should be “”
In claims 1, 9 and 13, “power supply control information to be information for controlling” should be “power supply control information ”
In claim 2, “to other logic circuit other than” should be “to a logic circuit other than”
In claims 3, 10 and 14, “reconfiguration control information in the power supply circuit” should be “reconfiguration control information for the power supply circuit”
In claims 6 and 12, “update information of the power supply control information” should be “update information for the power supply control information”
In claim 8, “to the reconfiguration circuit or other logic circuit” should be “to the reconfiguration circuit or another logic circuit”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 3-4 and 6-12 of this application include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a function control unit which determines“ and “controls” in claims 1 and 9
“a power supply control unit which controls” in claims 1 and 9, “acquires” in claims 3 and 10 and “searches” in claims 4 and 11
“an information collection unit which collects” in claim 6 and 12
“an observation unit which monitors” in claim 7
“an output switching unit which switches” in claim 8
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“function control unit” and “power supply control unit” : The “function control unit” and “power supply control unit” are disclosed in at least [0018] of applicant’s specification. In particular, applicant discloses that, “electronic control device has a reconfiguration circuit, a function control unit, a power supply circuit, and a power supply control unit” [See at least 0018 in applicant’s specification]. However, this does not clarify whether or not the units are hardware components of the electronic control device, software executed by a processor of the electronic control device, or some other form entirely. Therefore, the structure of these two units is not definite in light of the spec and a rejection is given is accordingly given in the section of this office action entitled “Claim Rejections – 35 USC 112”.
“information collection unit” : The “information collection unit” is disclosed in at least [0052] and [0056] of applicant’s specification. However, while these paragraphs discuss the functionality of the information collection unit, they do not clarify whether or not the information collection unit takes the form of hardware, software executed by a processor, or some other form entirely. Therefore, the structure of this unit is not definite in light of the spec and a rejection is given is accordingly given in the section of this office action entitled “Claim Rejections – 35 USC 112”.
“observation unit” : the “observation unit” is disclosed in paragraph [0182] of applicant’s specification. Applicant discloses that the observation unit is “for example, a voltage…divided by a high resistance and observed by the power supply control unit 206 through an operational amplifier and an analog/digital (A/D) 
“output switching unit” : applicant discloses that, “The switches 283 and 284 and the inductor current control unit 298 constitute an output switching unit” [See at least paragraph 0189 in applicant’s specification]. Furthermore, Fig. 13 of applicant’s specification clearly illustrates that control unit 298 takes the form of an analog op amp circuit. It is therefore clear from the specification that the “output switching unit” is hardware and no rejection is given for this particular claim limitation.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Examiner has included some exemplary claim amendments at the end of the section “Claim Rejections – 35 USC 112” in order to assist applicant in overcoming the interpretation and associated rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention due to indefinite recitation of the limitation “showing”.
Regarding claims 1, 9, and 13, the claims recite wherein an operation of the reconfiguration circuit is determined on the basis of a signal “showing a traveling mode” of a vehicle (emphasis added). However, it is unclear whether the term “showing” refers to actual visual display of information as a result of receiving the signal, or if the term merely indicates that the signal is “indicative of” a traveling mode of the vehicle. Based on the use of the term “showing” in paragraphs [0018] and [0060] of applicant’s specification, examiner believes the latter to be applicant’s intended interpretation, and will therefore use this interpretation for purposes of prior art rejection. However, until such a clarification is explicitly made, the claims are rendered indefinite and rejected under 35 USC 112(b) (Please see “Examiner’s note” at the end of this section for suggestions on how to overcome this rejection).

Regarding claims 2-8, 10-12, and 14-15, these claims are also rejected under 35 USC 112 at least by virtue of their dependence from their parent claims 1, 9, and 13 respectively, since they do not contain any limitations which resolve the indefiniteness thereof.

Claim 1 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention due to its indefinite recitation of the limitation “outside”.
Regarding claim 1, applicant recites the limitation, “a mode determination signal from the outside” (emphasis added). While it appears that the mode determination signal is coming from outside of something, it is not clear from the claim language what that something is. Examiner assumes that the signal is obtained from outside of the electronic control device, and will use this interpretation for purposes of prior art rejection. But until applicant clarifies this limitation, claim 1 is further rendered indefinite and rejected under 35 USC 112(b) (Please see “Examiner’s note” at the end of this section for suggestions on how to overcome this rejection).

Regarding claims 2-8, these claims are rejected at least by virtue of their dependence from claim 1, since they do not resolve the above described indefiniteness of claim 1.

Claim 1-12 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. As discussed in the “Claim Interpretation” section, these 
Regarding claims 1, 3-4, 6-7, 9 and 11-12, the following claim limitation invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“a function control unit which determines“ and “controls” in claims 1 and 9
“a power supply control unit which controls” in claims 1 and 9, “acquires” in claims 3 and 10 and “searches” in claims 4 and 11
“an information collection unit which collects” in claim 6 and 12
“an observation unit which monitors” in claim 7
However, the written description fails to disclose the corresponding structure, material, or acts for performing the claimed functions and to clearly link the structures, materials, or acts to the function. In particular, a review of specification has revealed the following:
“function control unit” and “power supply control unit” : The “function control unit” and “power supply control unit” are disclosed in at least [0018] of applicant’s specification. In particular, applicant discloses that, “electronic control device has a reconfiguration circuit, a function control unit, a power supply circuit, and a power supply control unit” [See at least 0018 in applicant’s specification]. However, this does not clarify whether or not the units are hardware components of the electronic control device, software executed by a processor of the electronic control device, or some other form entirely. Therefore, the structure of these two units is not definite in light of the specification.
“information collection unit” : The “information collection unit” is disclosed in at least [0052] and [0056] of applicant’s specification. However, while these paragraphs discuss the functionality of the information collection unit, they do not clarify whether or not the information collection unit takes the form of hardware, software executed by a processor, or some other form entirely. Therefore, the structure of this unit is not definite in light of the specification.
“observation unit” : the “observation unit” is disclosed in paragraph [0182] of applicant’s specification. Applicant discloses that the observation unit is “for example, a voltage…divided by a high resistance and observed by the power supply control unit 206 through an operational amplifier and an analog/digital (A/D) converter” [See at least 0182 in applicant’s specification]. While this is structure, the issue is that the structure is ultimately dependent upon the structure of the “power supply control unit”, which as discussed earlier, does not have adequate structure in the specification. Therefore, the structure of this unit is not entirely definite in light of the specification.
Therefore, the claims are indefinite and are further rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Furthermore, claims 2, 5, 8 and 10 depend from claims with are rejected for this reason and do not add additional limitations which resolve the above issues, so they are also further rejected under 35 USC 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Examiner’s note: Below, examiner includes some exemplary amendments to these claims which may be of interest to applicant to help overcome the above rejections under 35 USC 112(b). It is of course up to applicant whether applicant wishes to make these changes. If 
Exemplary proposed amendments:
1.	An electronic control device, comprising: 
a reconfiguration circuit which is a reconfigurable logic circuit; 
wherein the electronic control device is configured to:
determine an operation mode of the reconfiguration circuit, on the basis of a mode determination signal input from the electronic control device indicative of a traveling mode of a vehicle, and controls a reconfiguration of the reconfiguration circuit on the basis of a determination result; 
control a power supply circuit which supplies a power supply voltage to the reconfiguration circuit; and 

control a supply current generated by the power supply circuit before a load variation of the reconfiguration circuit, on the basis of power supply control information 

9.	An in-vehicle system having an autonomous traveling control device for controlling autonomous traveling of a vehicle, 
wherein the autonomous traveling control device has a reconfiguration circuit which is a reconfigurable logic circuitand the autonomous traveling control device is configured to: determine an operation mode of the reconfiguration circuit on the basis of a mode determination signal indicative of a traveling mode when the vehicle travels autonomously and control a reconfiguration of the reconfiguration circuit on the basis of a determination result, supply a power supply voltage to the reconfiguration circuit
control a supply current generated by the power supply circuit before a load variation of the reconfiguration circuit, on the basis of power supply control information 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 6, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tarte et al. (US 20170364629 A1) in view of Oh et al. (US 20170183007 A1) in further view of Kentley-Klay (US 9802661 B1), hereinafter referred to as Tarte, Oh and Kentley-Klay, respectively.
Regarding claim 1, Tarte discloses An electronic control device (See at least Fig. 1 in Tarte: Tarte discloses that vehicle 11 may comprise computing system 14, sensor system 28, actuatable sub-systems 18, 20, 22, 26 and other systems and elements thereof can communicate with each other using a controller area network (CAN) bus 33 or the like [See at least Tarte, 0049]. Tarte further discloses that the computer system 14 control the other vehicle subsystems to operate autonomously [See at least Tarte, 0042]), comprising:
a reconfiguration circuit which is a reconfigurable logic circuit (See at least Fig. 2 in Tarte: Tarte discloses that computing system 14 may incorporate fuzzy logic in order to perform machine learning tasks associated with autonomous driving [See at least Tarte, 0035]);
a function control unit which determines an operation mode of the reconfiguration circuit, showing a traveling mode of a vehicle, and controls a reconfiguration of the reconfiguration circuit on the basis of a determination result (See at least Fig. 1 in Tarte: Tarte discloses that the vehicle comprises memory 54, which as a hardware component allowing the vehicle 11 to operate in autonomous, semi-autonomous, and/or manual modes [See at least Tarte, 0031]); 
a power supply circuit (See at least Fig. 2 in Tarte: Tarte discloses that depending on the occupancy and driving mode [driverless or manual] of the vehicle, various driver-usage and passenger-usage components which are not needed may be disabled [See at least Tarte, 0059-0060]); and 
a power supply control unit which controls the power supply circuit (See at least Fig. 2 in Tarte: Tarte discloses that depending on the occupancy and driving mode [driverless or manual] of the vehicle, various driver-usage and passenger-usage components which are not needed may be disabled [See at least Tarte, 0059-0060]), 
wherein the power supply control unit controls a supply current generated by the power supply circuit before a load variation of the reconfiguration circuit (See at least Fig. 2 in Tarte: Tarte discloses that depending on the occupancy and driving mode [driverless or manual] of the vehicle, various driver-usage and passenger-usage components which are not needed may be disabled or deactivated [See at least Tarte, 0059-0060]. Tarte further discloses that “deactivation” and “disabling” comprise maintaining the components in question in an off state [See at least Tarte, 0051]. Anyone of ordinary skill in the art will appreciate that an off state is a state in which no current is provided to the components), on the basis of power supply control information to be information for controlling the power supply circuit (See at least Fig. 2 in Tarte: Tarte discloses that at steps 210, 220, and 230, the vehicle may gather information about the driving state and/or occupancy of the vehicle to determine whether or not to switch off the various driver-usage and passenger-usage components [See at least Tarte, 0055 and 0059-0060]).
However, Tarte does not explicitly teach the electronic control device wherein the operation mode of the reconfiguration circuit is determined on the basis of a mode determination signal input from the outside.
However, Oh does teach an electronic control device for autonomous driving wherein the operation mode of the reconfiguration circuit is determined on the basis of a mode determination signal input from the outside (Oh teaches that input unit 303 of an autonomous vehicle may receive a user input of selecting one of the autonomous driving mode and a manual driving mode [See at least Oh, 0061]). Both Oh and Tarte teach autonomous vehicle control systems. However, only Oh explicitly teaches where a mode selection between different driving modes of the vehicle may be determined by an external input by the user via an input system.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mode selection system of Tarte to also utilize a user input system, as in Oh. Doing so improves convenience for the user of the vehicle by giving the user more control over which operation mode of the vehicle the user wishes to select.
However, Tarte does not explicitly teach the electronic control device wherein the power supply circuit supplies a power supply voltage to the reconfiguration circuit.
However, Kentley-Klay does teach an autonomous vehicle control system wherein the power supply circuit supplies a power supply voltage to the reconfiguration circuit (i.e., a (See at least Fig. 16 in Kentley-Klay: Kentley-Klay teaches that a controller of the vehicle is connected to and powered by a battery [See at least Kentley-Klay, Col 3, line 62-Col 4, line 3]). Both Kentley-Klay and Tarte teach methods for operating autonomous vehicles using autonomous vehicle controllers and power supplies. However, only Kentley-Klay explicitly teaches where the autonomous vehicle controller may be power by the power supply, particularly a batter.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also make the autonomous vehicle controller of Tarte powered by the battery, as in Kentley-Klay. Anyone of ordinary skill in the art will appreciate that such vehicle components as driving controllers are connected to and powered by batteries, which are a typical energy source in the art (With regard to this reasoning, see at least [See at least Kentley-Klay, Col 3, line 62-Col 4, line 3]).

Regarding claim 2, Tarte in view of Oh in further view of Kentley-Klay teaches The electronic control device according to claim 1, wherein the power supply circuit supplies the power supply voltage to other logic circuit other than the reconfiguration circuit included in the electronic control device (Tarte discloses that computing system 14 may include one or more processors for controlling overall operation of the computing system 14 and associated components, each of which may take the form of a field-programmable gate array (FPGA), a programmable logic array (PLA), an application specific integrated circuit (ASIC), programmable logic circuitry, or a variety of other forms [See at least Tarte, 0029]. As per the rejection of claim 1 and the combination of Tarte and Kentley-Klay provided therein, it will therefore be appreciated that the circuits of all of these processors receive power from the battery, not just the components involved in driving mode reconfiguration).

Regarding claim 3, Tarte in view of Oh in further view of Kentley-Klay teaches The electronic control device according to claim 1, wherein the power supply control information has an operation mode of the reconfiguration circuit and reconfiguration control information in the power supply circuit corresponding to the operation mode (See at least Fig. 2 in Tarte: Tarte discloses that at steps 210, 220, and 230, the vehicle may gather information about the driving state [i.e., whether the vehicle is driven autonomously or not] and/or occupancy of the vehicle to determine whether or not to switch off the various driver-usage and passenger-usage components [See at least Tarte, 0055 and 0059-0060]), and 
the power supply control unit acquires the reconfiguration control information corresponding to the operation mode determined by the function control unit from the power supply control information (See at least Fig. 2 in Tarte: Tarte discloses that at steps 210, 220, and 230, the vehicle may gather information about the driving state [i.e., whether the vehicle is driven autonomously or not] and/or occupancy of the vehicle to determine whether or not to switch off the various driver-usage and passenger-usage components [See at least Tarte, 0055 and 0059-0060]).

Regarding claim 4, Tarte in view of Oh in further view of Kentley-Klay teaches The electronic control device according to claim 3, further comprising: 
a power supply control database which stores the power supply control information (See at least Fig. 2 in Tarte: Tarte discloses that the particular driver-usage systems/components and passenger-usage systems/components to be disabled or deactivated when the vehicle is detected to be operating in a driverless mode may be predetermined and programmed into the computing system, or the systems/components to be disabled or deactivated may be pre-selected by a user (for example, using an interactive display or other interface) [See at least Tarte, 0059-0060]), 
wherein the power supply control unit searches for the reconfiguration control information corresponding to the operation mode determined by the function control unit from the power supply control information stored in the power supply control database (See at least Fig. 2 in Tarte: Tarte discloses that, depending on detection steps 210, 230, and/or 250, if the vehicle is detected to be in a driverless mode, then the computing system may disable the systems/components stored in its data at step 220 or step 240 [See at least Tarte, 0059-0060]).

Regarding claim 6, Tarte in view of Oh in further view of Kentley-Klay teaches The electronic control device according to claim 4, further comprising: 
a communication device which is connected to a communication network (Tarte discloses that the system may comprise an interactive display or other interface which allows the user to select which components should be deactivated or disabled in autonomous mode [See at least Tarte, 0059]. It will be appreciated that this interface device is therefore communicatively coupled to the vehicle controller which performs the deactivation); and 
an information collection unit which collects update information of the power supply control information from the communication network through the communication device and updates the power supply control information stored in the power supply control database (Tarte discloses that the particular driver-usage systems/components and passenger-usage systems/components to be disabled or deactivated for vehicle operation in a driverless mode may be may be pre-selected by a user (for example, using an interactive display or other interface) [See at least Tarte, 0059]).

Regarding claim 9, Tarte discloses An in-vehicle system having an autonomous traveling control device for controlling autonomous traveling of a vehicle (See at least Fig. 1 in Tarte: Tarte discloses that vehicle 11 may comprise computing system 14, sensor system 28, actuatable sub-systems 18, 20, 22, 26 and other systems and elements thereof can communicate with each other using a controller area network (CAN) bus 33 or the like [See at least Tarte, 0049]. Tarte further discloses that the computer system 14 control the other vehicle subsystems to operate autonomously [See at least Tarte, 0042]), 
wherein the autonomous traveling control device has a reconfiguration circuit which is a reconfigurable logic circuit (See at least Fig. 2 in Tarte: Tarte discloses that computing system 14 may incorporate fuzzy logic in order to perform machine learning tasks associated with autonomous driving [See at least Tarte, 0035]), a function control unit which determines an operation mode of the reconfiguration circuit on the basis of a mode determination signal showing a traveling mode when the vehicle travels autonomously and controls a reconfiguration of the reconfiguration circuit on the basis of a determination result (See at least Fig. 1 in Tarte: Tarte discloses that the vehicle comprises memory 54, which as a hardware component allowing the vehicle 11 to operate in autonomous, semi-autonomous, and/or manual modes [See at least Tarte, 0031]), a power supply circuit (See at least Fig. 1 in Tarte: Tarte discloses that the power supply 30 may provide power to various components of the vehicle 11 and could represent, for example, a rechargeable lithium-ion or lead-acid battery [See at least Tarte, 0048]), and a power supply control unit which controls the power supply circuit (See at least Fig. 2 in Tarte: Tarte discloses that depending on the occupancy and driving mode [driverless or manual] of the vehicle, various driver-usage and passenger-usage components which are not needed may be disabled [See at least Tarte, 0059-0060]), and 
the power supply control unit controls a supply current generated by the power supply circuit before a load variation of the reconfiguration circuit (See at least Fig. 2 in Tarte: Tarte discloses that depending on the occupancy and driving mode [driverless or manual] of the vehicle, various driver-usage and passenger-usage components which are not needed may be disabled or deactivated [See at least Tarte, 0059-0060]. Tarte further discloses that “deactivation” and “disabling” comprise maintaining the components in question in an off state [See at least Tarte, 0051]. Anyone of ordinary skill in the art will appreciate that an off state is a state in which no current is provided to the components), on the basis of power supply control information to be information for controlling the power supply circuit (See at least Fig. 2 in Tarte: Tarte discloses that at steps 210, 220, and 230, the vehicle may gather information about the driving state and/or occupancy of the vehicle to determine whether or not to switch off the various driver-usage and passenger-usage components [See at least Tarte, 0055 and 0059-0060]).
on the basis of a mode determination signal.
However, Oh does teach an electronic control device for autonomous driving wherein the operation mode of the reconfiguration circuit is determined on the basis of a mode determination signal (Oh teaches that input unit 303 of an autonomous vehicle may receive a user input of selecting one of the autonomous driving mode and a manual driving mode [See at least Oh, 0061]). Both Oh and Tarte teach autonomous vehicle control systems. However, only Oh explicitly teaches where a mode selection between different driving modes of the vehicle may be determined by an external input by the user via an input system.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mode selection system of Tarte to also utilize a user input system, as in Oh. Doing so improves convenience for the user of the vehicle by giving the user more control over which operation mode of the vehicle the user wishes to select.
However, Tarte does not explicitly teach the in-vehicle system wherein the power supply circuit supplies a power supply voltage to the reconfiguration circuit.
However, Kentley-Klay does teach an autonomous vehicle control system wherein the power supply circuit supplies a power supply voltage to the reconfiguration circuit (i.e., a controller of the autonomous vehicle) (See at least Fig. 16 in Kentley-Klay: Kentley-Klay teaches that a controller of the vehicle is connected to and powered by a battery [See at least Kentley-Klay, Col 3, line 62-Col 4, line 3]). Both Kentley-Klay and Tarte teach methods for operating autonomous vehicles using autonomous vehicle controllers and power supplies. 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also make the autonomous vehicle controller of Tarte powered by the battery, as in Kentley-Klay. Anyone of ordinary skill in the art will appreciate that such vehicle components as driving controllers are connected to and powered by batteries, which are a typical energy source in the art (With regard to this reasoning, see at least [See at least Kentley-Klay, Col 3, line 62-Col 4, line 3]).

Regarding claim 10, Tarte in view of Oh in further view of Kentley-Klay teaches The in-vehicle system according to claim 9, wherein the power supply control information has an operation mode of the reconfiguration circuit and reconfiguration control information in the power supply circuit corresponding to the operation mode (See at least Fig. 2 in Tarte: Tarte discloses that at steps 210, 220, and 230, the vehicle may gather information about the driving state [i.e., whether the vehicle is driven autonomously or not] and/or occupancy of the vehicle to determine whether or not to switch off the various driver-usage and passenger-usage components [See at least Tarte, 0055 and 0059-0060]), and 
the power supply control unit acquires the reconfiguration control information corresponding to the operation mode determined by the function control unit from the power supply control information (See at least Fig. 2 in Tarte: Tarte discloses that at steps 210, 220, and 230, the vehicle may gather information about the driving state [i.e., whether the vehicle is driven autonomously or not] and/or occupancy of the vehicle to determine whether or not to switch off the various driver-usage and passenger-usage components [See at least Tarte, 0055 and 0059-0060]).

Regarding claim 11, Tarte in view of Oh in further view of Kentley-Klay teaches The in-vehicle system according to claim 10, further comprising: 
a power supply control database which stores the power supply control information (See at least Fig. 2 in Tarte: Tarte discloses that the particular driver-usage systems/components and passenger-usage systems/components to be disabled or deactivated when the vehicle is detected to be operating in a driverless mode may be predetermined and programmed into the computing system, or the systems/components to be disabled or deactivated may be pre-selected by a user (for example, using an interactive display or other interface) [See at least Tarte, 0059-0060]), 
wherein the power supply control unit searches for the reconfiguration control information corresponding to the operation mode determined by the function control unit from the power supply control information stored in the power supply control database (See at least Fig. 2 in Tarte: Tarte discloses that, depending on detection steps 210, 230, and/or 250, if the vehicle is detected to be in a driverless mode, then the computing system may disable the systems/components stored in its data at step 220 or step 240 [See at least Tarte, 0059-0060]).

Regarding claim 12, Tarte I view of Oh in further view of Kentley-Klay teaches The in-vehicle system according to claim 11, further comprising: 
a communication device which is connected to a communication network (Tarte discloses that the system may comprise an interactive display or other interface which allows the user to select which components should be deactivated or disabled in autonomous mode [See at least Tarte, 0059]. It will be appreciated that this interface device is therefore communicatively coupled to the vehicle controller which performs the deactivation); and 
an information collection unit which collects update information of the power supply control information from the communication network through the communication device and updates the power supply control information stored in the power supply control database (Tarte discloses that the particular driver-usage systems/components and passenger-usage systems/components to be disabled or deactivated for vehicle operation in a driverless mode may be may be pre-selected by a user (for example, using an interactive display or other interface) [See at least Tarte, 0059]).

Regarding claim 13, Tarte discloses A power supply control method in an electronic control device (See at least Fig. 1 in Tarte: Tarte discloses that vehicle 11 may comprise computing system 14, sensor system 28, actuatable sub-systems 18, 20, 22, 26 and other systems and elements thereof can communicate with each other using a controller area network (CAN) bus 33 or the like [See at least Tarte, 0049]. Tarte further discloses that the computer system 14 control the other vehicle subsystems to operate autonomously [See at least Tarte, 0042]) having a reconfiguration circuit which is a reconfigurable logic circuit (See at least Fig. 2 in Tarte: Tarte discloses that computing system 14 may incorporate fuzzy logic in order to perform machine learning tasks associated with autonomous driving [See at least Tarte, 0035]), a function control unit which determines an operation mode of the reconfiguration circuit showing a traveling mode of a vehicle and controls a reconfiguration of the reconfiguration circuit on the basis of a determination result (See at least Fig. 1 in Tarte: Tarte discloses that the vehicle comprises memory 54, which as a hardware component allowing the vehicle 11 to operate in autonomous, semi-autonomous, and/or manual modes [See at least Tarte, 0031]), a power supply circuit (See at least Fig. 2 in Tarte: Tarte discloses that depending on the occupancy and driving mode [driverless or manual] of the vehicle, various driver-usage and passenger-usage components which are not needed may be disabled [See at least Tarte, 0059-0060]), and a power supply control unit which controls the power supply circuit (See at least Fig. 2 in Tarte: Tarte discloses that depending on the occupancy and driving mode [driverless or manual] of the vehicle, various driver-usage and passenger-usage components which are not needed may be disabled [See at least Tarte, 0059-0060]), comprising:
a step of causing the power supply control unit to control a supply current generated by the power supply circuit before a load variation of the reconfiguration circuit (See at least Fig. 2 in Tarte: Tarte discloses that depending on the occupancy and driving mode [driverless or manual] of the vehicle, various driver-usage and passenger-usage components which are not needed may be disabled or deactivated [See at least Tarte, 0059-0060]. Tarte further discloses that “deactivation” and “disabling” comprise maintaining the components in question in an off state [See at least Tarte, 0051]. Anyone of ordinary skill in the art will appreciate that an off state is a state in which no current is provided to the components), on the basis of power supply control information to be information for controlling the power supply circuit (See at least Fig. 2 in Tarte: Tarte discloses that at steps 210, 220, and 230, the vehicle may gather information about the driving state and/or occupancy of the vehicle to determine whether or not to switch off the various driver-usage and passenger-usage components [See at least Tarte, 0055 and 0059-0060]).
However, Tarte does not explicitly teach the method wherein the operation mode of the reconfiguration circuit is determined on the basis of a mode determination signal.
However, Oh does teach a method for autonomous driving wherein the operation mode of the reconfiguration circuit is determined on the basis of a mode determination signal (Oh teaches that input unit 303 of an autonomous vehicle may receive a user input of selecting one of the autonomous driving mode and a manual driving mode [See at least Oh, 0061]). Both Oh and Tarte teach autonomous vehicle control systems. However, only Oh explicitly teaches where a mode selection between different driving modes of the vehicle may be determined by an external input by the user via an input system.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mode selection system of Tarte to also utilize a user input system, as in Oh. Doing so improves convenience for the user of the vehicle by giving the user more control over which operation mode of the vehicle the user wishes to select.
However, Tarte does not explicitly teach the method wherein the power supply circuit supplies a power supply voltage to the reconfiguration circuit.
However, Kentley-Klay does teach an autonomous vehicle control system wherein the power supply circuit supplies a power supply voltage to the reconfiguration circuit (i.e., a (See at least Fig. 16 in Kentley-Klay: Kentley-Klay teaches that a controller of the vehicle is connected to and powered by a battery [See at least Kentley-Klay, Col 3, line 62-Col 4, line 3]). Both Kentley-Klay and Tarte teach methods for operating autonomous vehicles using autonomous vehicle controllers and power supplies. However, only Kentley-Klay explicitly teaches where the autonomous vehicle controller may be power by the power supply, particularly a batter.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also make the autonomous vehicle controller of Tarte powered by the battery, as in Kentley-Klay. Anyone of ordinary skill in the art will appreciate that such vehicle components as driving controllers are connected to and powered by batteries, which are a typical energy source in the art (With regard to this reasoning, see at least [See at least Kentley-Klay, Col 3, line 62-Col 4, line 3]).

Regarding claim 14, Tarte in view of Oh in further view of Kentley-Klay teaches The power supply control method according to claim 13, wherein the power supply control information has an operation mode of the reconfiguration circuit and reconfiguration control information in the power supply circuit corresponding to the operation mode (See at least Fig. 2 in Tarte: Tarte discloses that at steps 210, 220, and 230, the vehicle may gather information about the driving state [i.e., whether the vehicle is driven autonomously or not] and/or occupancy of the vehicle to determine whether or not to switch off the various driver-usage and passenger-usage components [See at least Tarte, 0055 and 0059-0060]), and 
the step of controlling the supply current acquires the control information corresponding to the operation mode determined by the function control unit from the power supply control information (See at least Fig. 2 in Tarte: Tarte discloses that at steps 210, 220, and 230, the vehicle may gather information about the driving state [i.e., whether the vehicle is driven autonomously or not] and/or occupancy of the vehicle to determine whether or not to switch off the various driver-usage and passenger-usage components [See at least Tarte, 0055 and 0059-0060]).

Regarding claim 15, Tarte in view of Oh in further view of Kentley teaches The power supply control method according to claim 14, wherein the reconfiguration control information corresponding to the operation mode determined by the function control unit is acquired by searching for a power supply control database where the power supply control information is stored (See at least Fig. 2 in Tarte: Tarte discloses that the particular driver-usage systems/components and passenger-usage systems/components to be disabled or deactivated when the vehicle is detected to be operating in a driverless mode may be predetermined and programmed into the computing system, or the systems/components to be disabled or deactivated may be pre-selected by a user (for example, using an interactive display or other interface) [See at least Tarte, 0059-0060]).

Claim 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tarte et al. (US 20170364629 A1) in view of Oh et al. (US 20170183007 A1) in further view of Kentley-Klay (US 9802661 B1) in further view of Holger et al. (US 20160114695 A1), hereinafter referred to as Holger.
Regarding claim 5, Tarte in view of Oh in further view of Kentley-Klay teaches The electronic control device according to claim 4.
However, Tarte does not explicitly teach the electronic control device wherein the power supply circuit is a switching power supply circuit, and the reconfiguration control information stored in the power supply control database has a control instruction for controlling an increase/decrease of an inductor current in the switching power supply circuit.
However, Holger does teach an electronic control device for a vehicle wherein the power supply circuit is a switching power supply circuit (See at least Fig. 1 in Holger: Holger teaches that the ECU 14 may detect that there is a need to disconnect a battery module and send a control signal to the bypass switch 15 arranged at the first battery module 11 to close the bypass path 18 [See at least Holger, 0042]), and the reconfiguration control information stored in the power supply control database has a control instruction (See at least Fig. 1 in Holger: Holger teaches that ECU 14 is implemented by one or more microprocessors executing appropriate software for controlling various systems and components in the electric vehicle [See at least Holger, 0041]) for controlling an increase/decrease of an inductor current in the switching power supply circuit (Holger teaches that one or more battery modules can be disconnected from the others by one of the switches, and thereby increase or decrease a current provided by the power supply to an inductive load [See at least Holger, 0009-0010]). Both Holger and Tarte in view of Oh in further view of Kentley-Klay teach methods for regulating the amount of power supplied to a vehicle from its battery. However, only Holger 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the power supply circuit of Tarte in view of Oh in further view of Kentley-Klay to also be a switching circuit which can bypass battery modules and thereby modify an output current to an inductive load, as in Holger. Doing so improves safety of the system by accounting for the voltage-current relationships of inductors when disconnecting battery modules, thereby reducing the likelihood of arcing or damage to various components (With regard to this reasoning, see at least [Holger, 0009-0010]).

Regarding claim 8, Tarte in view of Oh in further view of Kentley-Klay in further view of Holger teaches The electronic control device according to claim 5, wherein the switching power supply circuit has an output switching unit which switches an output destination of the generated power supply voltage to the reconfiguration circuit or other logic circuit (See at least Fig. 2 in Tarte: Tarte discloses that depending on the occupancy and driving mode [driverless or manual] of the vehicle, various driver-usage and passenger-usage components which are not needed may be deactivated or disabled [See at least Tarte, 0059-0060]. Tarte further discloses that “deactivation” and “disabling” comprise maintaining the components in question in an off state [See at least Tarte, 0051]. Anyone of ordinary skill in the art will appreciate that an off state is a state in which no current, and therefore no power, is provided to the components), and the output switching unit switches the output destination of the power supply voltage, on the basis of a power supply control signal output from the power supply control unit (See at least Fig. 2 in Tarte: Tarte discloses that depending on the occupancy and driving mode [driverless or manual] of the vehicle, various driver-usage and passenger-usage components which are not needed may be disabled or deactivated [See at least Tarte, 0059-0060]).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any other pertinent rejections and objections discussed in prior sections of this office action are also resolved. The closest prior art of record is Tarte et al. (US 20170364629 A1) in view of Oh et al. (US 20170183007 A1) in further view of Kentley-Klay (US 9802661 B1) in further view of Holger et al. (US 20160114695 A1) in further view of Chu (US 20160161367 A1), hereinafter referred to as Chu. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, applicant recites The electronic control device according to claim 5, further comprising:
an observation unit which monitors the power supply voltage supplied to the reconfiguration circuit from the switching power supply circuit, 
wherein the power supply control unit compares the power supply voltage monitored by the observation unit and a setting voltage previously set in the power supply control information and updates the power supply control information stored in the power supply control database, according to a difference between the monitored power supply voltage and the setting voltage.
Tarte in view of Oh in further view of Kentley-Klay in further view of Holger teaches the limitations of parent claim 5, as discussed in the section of this office action entitled “Claim Rejections – 35 USC 103”, but is not pertinent to the discussion of claim 7, so this combination will not be discussed herein further.
Chu teaches an electronic control device of a vehicle comprising:
an observation unit which monitors the power supply voltage supplied to the reconfiguration circuit from a power supply circuit (See at least Fig. 6 in Chu: Chu teaches that, in step S520, the power monitoring unit 140 is configured to detect the battery voltage Vb of the battery 200 periodically [See at least Chu, 0056]), 
wherein the power supply control unit compares the power supply voltage monitored by the observation unit and a setting voltage previously set in the power supply control information (See at least Fig. 6 in Chu: Chu teaches that, in step S530, the power monitoring unit 140 is configured to determine whether the battery voltage Vb is larger than the standby threshold voltage Vth, which can be used to determine whether or not the engine of the vehicle is activated [See at least Chu, 0056]) and updates the power supply control information stored in the power supply control database, according to a difference between the monitored power supply voltage and the setting voltage (See at least Fig. 6 in Chu: Chu teaches that, in step S545, if the engine is shutdown, the power monitoring unit 140 may be configured to detect the change of the battery voltage Vb when the battery 200 is in standby, and to update the standby threshold voltage Vth periodically according to the battery voltage Vb [See at least Chu, 0071]).
Given that Chu teaches, at face value, many of the additional limitations of claim 7, in order to make a proper 103 rejection, it must then be determined whether or not Chu is in the same field of endeavor as the claimed invention. Examiner holds that Chu is not. This is because, as recited in parent claim 1, the mode of the reconfiguration circuit is determined on the basis of a mode determination signal input from the outside and showing a traveling mode of [the] vehicle (emphasis added). In other words, in order to be in the same field of endeavor as the claimed invention, Chu would need to teach a reconfiguration circuit which operates responsive to a selected traveling mode of the vehicle.
Instead, the reconfiguration circuit of Chu operates responsive to whether or not the engine of the vehicle is on (See at least [0053-0061], [0070-0071] and Fig. 6 in Chu). The on or off state of an engine of a vehicle is not a traveling mode of a vehicle, since there are many instances in which a vehicle’s engine can be enabled without the vehicle traveling. In Chu, there is no dependence on any characteristic definitively indicative of motion or travel of the vehicle. It therefore would not have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the reconfiguration circuit and power system of Tarte, which is responsive to a selected traveling mode of the vehicle (See at least Fig. 1 in Tarte: Tarte discloses that the vehicle comprises memory 54, which as a hardware component allowing the vehicle 11 to operate in autonomous, semi-autonomous, and/or manual modes [See at least Tarte, 0031]), to also interface with the voltage monitoring and modification features of Chu; while Tarte and the claimed invention are in the field of traveling 
For at least the above stated reasons, claim 7 contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668